United States Court of Appeals
                     For the First Circuit


Nos. 13-1633 & 13-1657

                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

       JOSE L. RODRÍGUEZ-MARTINEZ AND JOEL SANTINI-MENDEZ,

                     Defendants-Appellants.


                             ERRATA SHEET

     The opinion of this Court issued on February 20, 2015 is
amended as follows:

     On   the   coversheet    replace     "MARTINEZ-RODRÍGUEZ"   with
"RODRÍGUEZ-MARTINEZ"